 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:16-cr-00212-GMN-NJK
10
                  Plaintiff,                      First Stipulation to Continue
11
                                                  Revocation Hearing (ECF No. 39)
           v.
12
     Dannie Luckett,
13
                  Defendant.
14
15
16         The parties jointly request that the revocation hearing scheduled for June

17   30, 2021, at 9:00 a.m. be vacated and continued for at least 30 days. Luckett is
18   on bond and has a social security disability appointment on the currently
19   scheduled date. The additional time will also allow the parties to prepare for the
20   revocation hearing if an agreement cannot be reached.
21         DATED: June 25, 2021.
22
     Rene L. Valladares                        Christopher Chiou
23   Federal Public Defender                   Acting United States Attorney
24
       /s/ Erin Gettel                           /s/ Susan Cushman
25   By_____________________________           By_____________________________
     Erin Gettel                               Susan Cushman
26
     Assistant Federal Public Defender         Assistant United States Attorney
 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:16-cr-00212-GMN-NJK
 5
                  Plaintiff,                       Order Granting First Stipulation
 6
                                                   to Continue Revocation Hearing
 7         v.                                      (ECF No. 39)
 8   Dannie Luckett,
 9                Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing for at least 30 days.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for June 30, 2021, at 9:00 a.m. is vacated and continued to August 11,
16   2021, at 11:00 a.m.
17         DATED: June ____,
                        29 2021.

18
19
                                            Gloria M. Navarro
20                                          United States District Judge
21
22
23
24
25
26
                                               2
